Opinion by
Mobbison, J.,
This is an action of assumpsit brought for the recovery of the principal and unpaid interest of a certain promissory note in the following form, viz: “ For value received I promise to pay A. D. Synder or order the sum of two hundred dollars, with interest. Salem, Mar. 14,1888.” Signed “ G. A. Knight.” The interest was paid on this note June 2,1891, for three years; June 9, 1892, the fourth year’s interest was paid; March 14, 1893, the fifth year’s interest was paid; March 14, 1894, the sixth year’s interest was paid; March 14, 1896, two years’ interest was paid; March 14, 1897, one year’s interest was paid. It is conceded that the name, A. D. Snyder, written in the body of the note, was an inadvertent mistake, and that it ought to have been D. A. Snyder. The plaintiff’s declaration clearly and concisely states his cause of action to be the amount of this note, with the unpaid interest due thereon. It is conceded that the note in suit was given in lieu of a bond which the plaintiff held against the defendant, and on which judgment had been entered in the court of common pleas of Clarion county, which judgment was satisfied in consideration of the *312note in suit. It also appears and is conceded that the title to a certain lot of land, situate in Clarion county, was prior to October 31,1871, vested in Harmon Snyder, who was the father of D. A. Snyder, and that the title to this land became vested in said D. A. Snyder, subject to the dower interest of Mary E. Snyder, widow of Harmon Snyder, and that said D. A. Snyder conveyed eleven acres of this land to the defendant, G. A. Knight, for the sum of $1,110. The defendant says in his affidavit of defense that at the time of such sale the plaintiff required him to give a bond for the payment of $200, with interest, which was intended to cover the dower interest of the said widow in the eleven acres aforesaid, the interest on which was to be paid to her annually during her life. He also says that the said bond and note were made payable to D. A. Snyder, and that Mary E. Snyder, widow, died on April 2, 1902. We have carefully read the two affidavits of defense filed by the defendant, and they do not in our judgment disclose a sufficient defense against the note in suit to carry the same to a jury. There is really nothing in these affidavits of defense to squarely rebut the idea that the bond was given for part of the consideration mentioned in the deed. It is argued that because the deed acknowledges the receipt of the consideration in full, to wit: $1,110 “ unto them well and truly paid by the said party of the second part at and before the sealing' and delivery of these presents, the receipt whereof is hereby acknowledged,” that, therefore, the amount or principal of the bond, for which the note was given in satisfaction, was not a part of this purchase money, as the affidavit of defense states that “ it was intended at the time to cover the dower interest of the said widow.” We have scanned the affidavit and supplemental affidavit with care, and nowhere therein does it appear to be stated that the bond was not a part of the consideration mentioned in the deed. It is usual where a bond or note is given for all or part of the consideration money named in a deed to acknowledge the payment of the purchase money in the deed. If the defendant paid the full consideration money named in the deed, to wit: $1,110, and gave the bond in addition, it ought and could have been so stated without leaving the matter uncertain. As the case is presented by the plaintiff’s declaration and the two affidavits of defense, the prestimption is very strong that the bond was *313really given for part of the purchase money. And saying that it was intended to cover the dower interest of the widow is not equivalent in an affidavit of defense to a clear positive statement that it was given for that and no other purpose. If this defendant paid the full purchase money for the land, and gave this bond for some other purpose connected with the widow’s dower, it would not have been difficult to have stated these facts in plain English so that the affidavit of defense would not be open to the criticism that it is indefinite and evasive. It is further argued that there is a want of consideration for the note. It is hardly necessary to say that if the defendant in the real estate transaction gave a judgment bond to the plaintiff for $200, and judgment was eutered thereon and interest paid on the bond and judgment for several years, and then in consideration of having the judgment satisfied the defendant executed and delivered the note in suit, there is no difficulty in holding that the note was given for a sufficient consideration. It will be observed that there is no allegation in either the affidavit or supplemental affidavit of defense that the bond or the note was procured by the plaintiff from the defendant through accident, fraud or mistake. It clearly appears from the affidavits that both instruments were voluntarily executed and delivered by the defendant to the plaintiff. There is no pretense that they were not written and executed and delivered in accordance with the agreement or understanding of the parties.
We think the opinion of the learned judge of the court below clearly vindicates his judgment against the defendant for want of sufficient affidavits of defense. The assignment of error is that the court erred in entering judgment for want of a sufficient affidavit of defense. This assignment is not sustained and the judgment is affirmed.